Citation Nr: 1633293	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 1979; active duty for training (ACDUTRA) from May 27, 1989, to June 10, 1989; active duty from November 1990 to June 1991; and active duty from January 1994 to June 1994.  He served in Southwest Asia from January to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A transcript of the Veteran's testimony before the undersigned Veterans Law Judge (VLJ) at an April 2106 videoconference hearing is of record.  At the videoconference hearing, the claim of service connection for fatigue, claimed as manifestation of an undiagnosed illness or as a chronic multi-symptom illness, was withdrawn.

In September 2014 the Veteran filed a notice of disagreement (NOD) with a June 2014 rating decision which denied service connection for bilateral hearing loss and tinnitus.  However, a December 2015 rating decision granted service connection for those claims and assigned an initial 10 percent rating for tinnitus and a noncompensable rating for bilateral hearing loss, all effective July 19, 2013.  Also, a February 2014 rating decision granted service connection for fibromyalgia (claimed as joint pain, stiffness, and swelling) with an evaluation of 40 percent effective October 22, 2009.  The Veteran has not filed an NOD as to the initial ratings assigned or the effective dates for the grants of service connection and, so, those matters are not before the Board. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran has chronic residuals of a low back strain which occurred during a period of active duty for training. 

2.  The Veteran's current degenerative disc disease of the lumbar spine is the result of a superimposed low back injury many years after termination of all periods of military service and is unrelated to any period of military service and any incident, event or injury during any period of service; and is not caused or aggravated by the chronic residuals of a low back injury during active duty for training.  


CONCLUSION OF LAW

The criteria for service connection for chronic residuals of a low back strain, other than lumbar degenerative disc disease, are met.  38 U.S.C.A. §§ 101(2) and (24), 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.1(d), 3.6(c), 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service records, VA clinical records, and private treatment records are on file.  Also on file are records from the Social Security Administration (SSA).  The Veteran was provided a copy of his entire claim file in November 2011.  Also, at the videoconference he stated that he had no more evidence to submit.  

The Veteran was afforded VA examinations to obtain medical opinions as to his claim for service connection for a low back disorder.  The Board finds that the examinations are adequate to evaluate the claim because the examinations included an interview with the Veteran and physical examination.  Therefore, no further examination is necessary.  Also, the adequacy of the examinations and medical opinions obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Here, there has been no challenged as to the competence of the VA examiners or the opinions which were rendered.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On VA Persian Gulf War Registry examination in February 2010, the Veteran reported that while deployed to Persian Gulf he was not injured or ill.  On the other hand, during a two week period of duty in the National Guard in June 1989 while he was on training course, it was noted that the Veteran was kneeling and grabbed a ruck sack, which weighed 50 to 60 pounds, and the butt of his weapon hit his back which had locked.  He had required assistance to get to a vehicle and he was taken for treatment.  He also reported that while deployed to Saudi Arabia he had had back problems but did not seek treatment.  He completed all assigned duties but did not complete physical training while deployed, stating that he had completed and passed all physical training tests with some alternates to running.  He had not received VA medical care; rather, his postservice care had been with private sources.  He had had a discectomy in 2007, and a laminectomy with fusion in 2008, as well as implantation of a stimulator in April 2009.  All of his postservice civilian work had involved lifting, pushing or pulling of up to 100 pounds.  He had served in the National Guard until 1999.  

The Veteran reported that he had had a work related injury in 2004 when he was pulling a water heater from a basement and had a sudden sharp pain, which was subsequently diagnosed as a disc injury.  Between the 1989 injury and the postservice injury he had been treated for back pain while at Fort Douglas.  He had no other medical care for his back from 1990 to 2004, including no emergency room visits.  However he reported that since the 1989 injury he had intermittently had back pain, aching, spasm, and wore back support.  He did not remember having had any X-rays prior to 2004.  

All of the Veteran's work from 1989 to 2004 had required some element of physical endurance.  He reported that he had not missed work in all those years due to back pain but believed he was given lighter duties in 1990.  He stated he was off work for 56 weeks due to his postservice 2004 back injury.  When activated for service in 1990 and 1994 he had been cleared for active duty, had passed physicals, was able to do physical training testing, and was not limited by back pain.  Rather, he stated he "lived with it [back pain]."  He now had constant back pain which radiated to the right knee level and sometimes lower due to nerve scarring from epidurals.  He was not now working, because his work place could not accommodate the limitations due to his back.  He occasionally wore back support.  

It was observed that a November 2004 clinical note indicated that the Veteran had a "... history of lower back pain since 9/28/04, [and the] pain began after lifting at work ... previous history of lower back pain one time in the military which resolved completely."  It was noted that an MRI in 2008 had revealed findings of degenerative disc disease (intervertebral disc syndrome, (IVDS).  

After a physical examination on VA examination in February 2010 the relevant diagnosis was chronic back pain, related to surgery for DDD and stimulator implantation, after 2004 work related injury.  

It was stated that a 1989 report of investigation indicated that "no evidence of existing chronic back pain" was found.  (Parenthetically, the Board notes that this report reflects that the injury occurred during ACDUTRA from May 27, 1989, to June 10, 1989).  The Veteran was evaluated and diagnosed with spasm, but an examination was normal with negative straight leg raising and equal deep tendon reflexes.  He was given Valium and bedrest for 8 hours.  

It was observed that a 1993 VA Gulf War examination had noted a complaint of stiffness in low back, ankles, wrists "on and off" for 1.5 years which was worse upon arising, and less after movement.  However, an examination at that time found no abnormality, stating that the examination was normal, and Veteran was able to run.  Also, it was noted that a 1998 medical examination did list his report of intermittent back pain; however, that examination did not indicate that there was any abnormality.  

The examiner in 2010 rendered an opinion stating that it was noted that the Veteran had intermittent low back pain related to a strain from available documentation.  No X-rays were taken.  There was no indication that what he had was disc disease with resolution of pain and no radicular symptoms.  Therefore, it was as likely as not that the Veteran suffered a back strain in 1989 with intermittent flare-ups.  However, his current symptoms were clearly related to the 2004 injury.  The current symptoms of failed back syndrome were less likely than not related to back strain while on active duty.  

In the Veteran's November 2010 NOD he stated that he was not claiming service connection for degenerative disc disease but only for disability originating from a back injury which occurred in June of 1989.  Since that time, it had been noted on all medical evaluations that he was having back problems.  

In June 2012 Dr. T. Doers reported that he had been consulted for a medical report relative to the Veteran's VA claim as to his chronic low back pain.  It was reported that the Veteran had a complicated history as to his back.  From the records it appeared that he had sustained an initial back injury while in the military in 1989.  He had records documenting that he had back pain all the way from 1989 through 1993, at which point upon his discharge physical he continued to have complaints of back pain.  No radiographic imaging had been done and he was able to treat the symptoms with rest, medications, and stretching exercises.  Later he had a significant work-related injury for which he had a lumbar laminectomy and fusion in 2004, and later had an implantation of a spine cord stimulator.  

Dr. Doers reported that he had a long conversation with Veteran and that given that the Veteran had had back pain for several years, there was certainly no question that he sustained some type of injury while in the service.  The difficulty was in trying to relate how much of his residual symptoms were secondary to his work-related injury versus the back pain that he was having since his injury in 1989.  Dr. Doers informed the Veteran that it would be helpful if the Veteran could fine any documentation of needing and requiring medical care or missing work, etc. between 1993 and his injury in 2003/2004.  Unfortunately, he was self-employed during that time and, thus, it might be somewhat difficult for him to establish a good paper trail.  The Veteran was status post two major back events in his life, the first being a military injury in 1989, which did not prevent him from continuing to military service through his discharge in 1993, but by his history continued to be symptomatic throughout that time frame. 

As to the second event, the Veteran also sustained a significant work-related injury that required lumbar laminectomy and fusion in 2004, and the residuals of which were a significant component of his current symptoms.  Dr. Doers informed the Veteran that it would be very difficult to apportion the exact amount of the residuals.  However, there was no question, at least after reviewing the records and considering that the Veteran had continuous, although intermittent, complaints of back pain since his injury in 1989, that the residuals of the inservice injury certainly comprise some component of his current back problems.  

Several private clinical records from SSA reflect that the Veteran had a history of chronic low back pain since the 2004 work-related injury.  

Records of the Rheumatic Disease Center by Dr. F. Pasha in July 2012 show that it was reported that the Veteran had begun having back issues in 1989 in the Army when his back locked and he had continued to have back problems since then, and he again hurt his back again in 2004 while working as a plumber.  

On VA fibromyalgia examination in March 2013 it was noted that the Veteran served in the Persian Gulf War (PGW) for approximately 6 months 22 years ago, yet a possible diagnosis of fibromyalgia did not appear until 2010, after the 2004 back injury and thereafter.  All diagnoses from 2008 through 2011 by other providers indicated he had "[c]hronic pain due to failed back syndrome."  The Veteran had diffuse muscle and joint pain on examination.  He had multiple reasons for diffuse muscle and joint pain including multiple surgeries for his back injury, OSA, trauma to shoulder and several Lacunar strokes/transient ischemic attacks (TIAs).  It was possible he met the criteria for diagnosis of fibromyalgia when evaluated by physician in January 2010, 20 years after service in the PGW but only years after a documented back injury and subsequent repeat surgeries, and this strongly suggested the diagnosis of "possible fibromyalgia" was more likely related to the back condition and failed surgeries than to an unknown or undiagnosed cause.  

On VA Gulf War examination in March 2013 it was stated that the Veteran had what could be considered a failed back syndrome.  He had poor sleep due to not using a CPAP machine for osbstructive sleep apnea, resulting in fatigue and sleepiness during the day.  Thus, he did not meet diagnostic criteria for chronic fatigue syndrome; rather, his chronic fatigue was a result of his failure to follow medical advice.  In sum, it was felt that he did not meet criteria for chronic fatigue syndrome and his symptoms of fatigue were explainable based on the evidence of record.  

On VA examination in September 2013 the diagnoses were lumbosacral degenerative arthritis, with failed surgical low back syndrome, and chronic right lumbar radiculopathy.  After having reviewed the claim files and the VA electronic medical records, as well as having interviewed and examined the Veteran, it was the examiner's professional opinion that the Veteran's current back condition with right lumbar radiculopathy was less likely as not caused by, a result of, permanently aggravated by, or in part due to, the low back injury in 1989.  The rationale was:

1.  Review of the C-file suggests the Veteran had a pre-existing back problem in 1988, not during military service.  The Veteran mentioned a prior back injury at the time of his low back injury on 06/08/1989.  It is stated in a medical record note dated 06/08/1989 "back pain since 11/1988 - MRI of lumbar spine negative - according to patient."  

2.  The veteran's back injury was evaluated by the state surgeon who agreed with the 1989 lower back strain diagnosis, and he recommended a finding of low back strain in line of active duty with "aggravation," inferring that the veteran had a preexisting low back condition that was aggravated on 06/08/1989.  

3.  On 01/04/1992 the veteran confirmed problems with recurrent low back pain, and he was diagnosed with "lumbar myositis" involving the right paraspinous muscles.  This suggests the veteran's low back symptoms and findings were of a muscular nature, rather than a problem with the spine.  

4.  The veteran was noted to have a normal back examination on 05/19/1993 and 03/07/1998.  

5.  There is no documentation from any health care provider of any low back problem from 1994 through 2003, inferring lack of chronicity of a low back condition during that time frame.  

6.  There is voluminous documentation that the veteran sustained a work related injury to his lower back in 2004 resulting in various interventions and surgeries that resulted in his current low back symptoms and findings.  

7.  There is clear documentation from several health care providers that the veteran had told them that his chronic low back problems began at the [sic] time of his work related injury in 2004 (not at the time of his 1989 military service injury).  

8.  The veteran was seen at the Sports Medicine and Orthopedic Center on 05/18/2007.  His acute back injury at work in September 2004 was noted at that time.  The medical record at that visit states "He denies any significant trouble with his back before that time (time of work related injury in 2004) that required medical attention."  

9.  The veteran had in [sic] independent medical evaluation on 08/03/2007.  At that time the record states the veteran was evaluated regarding the results and effects of his September 2004 "industrial claim."  During tha [sic] independent medical evaluation it is documented [that the Veteran] today relate[s] that he had no significant prior symptoms of low back pain.  He was diagnosed with a lumbosacral spondyloarthropathy, a progressive degenerative process.  He has had symptomatic aggravation of this condition at his workplace.  His work activities as a plumber likely have contributed to his clinical complaints.  The structural anomaly of the lumbosacral spine likely relates to the intrinsic physiology of the examinee."  

10.  The veteran was evaluated by Psychology in February 2010 regarding his chronic low back pain history.  At that evaluation, it is documented [that the Veteran] reported that his pain problems began subsequent to a 09/24/2004 work-related injury."  

11.  The veteran was seen by Midwest Rehabilitation Associates chronic pain management program from 03/02/2010 through 11/07/2011.  He was assessed with: 
"1. Chronic lumbar pain syndrome from work-related injury 09/24/2004. 
2. Failed surgical low back syndrome. 
3. Chronic right lumbar radiculopathy."

12.  The veteran's low back condition was reassessed on 06/12/2012 by Dr. Thomas Doers.  The veteran's 1989 service related back injury was noted with documentation of intermittent back pain through 1993.  His work related lower back injury in 2004 was also noted with minimal documentation regarding the veteran's subsequent extensive history and findings as are noted in the "Medical History" of this evaluation, as well as in the C-file.  It should be noted, however, that no medical documentation exists regarding a low back condition from 1994 through 2003.  Dr. Doers states "I was very honest with him that I think it woul [sic] be very difficult to apportion the exact amount of each of these residua pains (from military injury vs. work related injury)."  With the above overwhelming evidence (Rationale Points 1-11 above), it is my professional opinion that it is less likely as not that Dr. Doers' statement "But there is no question, in at least reviewing his records, at the fact that he had continuous intermittent complaints of back pain since his injury in 1989, that the military aspect certainly does comprise some component of it" can be considered valid. 

At the April 2016 videoconference the Veteran testified that during service he at one time had tried to arise from a kneeling position, while carrying a full back pack, but his back locked.  He had been medevac'd to Fort McCoy where he had been treated and had been bedridden for a day.  He had been given Motrin but no X-rays had been taken.  He had at one time been treated by a chiropractor but got into trouble for this because the chiropractor was not recognized as a medical doctor at that time.  And so he was given a physical profile limiting his duties but shortly after that he was activated for Desert Storm.  However, even during Operation Desert Storm he had not been 100 percent in performing his duties and had not sought treatment.  Page 3.  After service, he had self-treated and had taken pain relievers, such as aspirin.  He had remained in the Army reserves but his physical training scores had declined because he could only do the minimum.  However, he had managed to remain in the reserves all the way to retirement, with 24 years total service.  Page 4.  

The Veteran conceded that he also had a postservice work-related back injury.  Page 4.  However, he testified that this postservice injury merely aggravated the chronic residuals from the inservice back injury.  Page 5.  The Veteran testified that he had submitted statements, and would submit another, from service comrades who were aware that he had had chronic back problems following his inservice back injury.  Page 6.  

The Veteran testified that his postservice back injury occurred while moving a water heater.  It was at this point that he started having pain going down his legs.  Because he had initially not desired surgery, he was first treated with epidurals, i.e., nerve blocks.  Page 7.  Eventually, he became immune to the nerve block medications and, so, his next step was surgery.  After the back surgery, his surgeon told him that a nerve was being pinched due to scar tissue on I but that there was nothing that he could do to it, because it was too close to the spinal cord.  Thus, he had spinal cord stimulator implanted to help control his pain.  Page 8.  The Veteran testified that he had no more evidence to submit.  


Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a claim for service connection is based on a period of active duty for training (ACDUTRA), there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c). 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

Initially, the Board observes that the back injury in June 1989 occurred during a period of ACDUTRA.  As such there is no presumption of that the appellant entered that period of ACDUTRA in sound condition.  In this regard, there is evidence that he had a back injury in 1988, prior to the pertinent period of ACDUTRA.  This was noted by the recent VA examiner in September 2013 who relied upon another physician's assessment in 1989, shortly after an injury, that the appellant had a pre-existing low back condition which was aggravated by the 1989 injury during ACDUTRA.  

The VA examiner in September 2013 did not attempt to refute the finding in 1989 that there had been aggravation of pre-existing low back disability, stemming from injury in 1988, by the 1989 injury during ACDUTRA.  Even assuming that no chronic low back disability pre-existed the 1989 ACDUTRA injury, and with the favorable resolution of doubt in light of the subsequent complaints of back symptoms in 1992 and 1998, the Board finds that the Veteran did have chronic low back disability from either aggravation of a pre-existing low back disability by virtue of the 1989 ACDUTRA injury or that a low back disability was incurred during ACDUTRA in 1989.  

It is undisputed that the Veteran now has IVDS as a result of his 2004 work-related back injury.  From the evidence of record, the primary dispute has been whether the Veteran has chronic residuals from the 1989 ACDUTRA injury, regardless of whether such were incurred or aggravated during that period of ACDUTRA or whether such symptoms from the 1989 ACDUTRA injury resolved prior to the 2004 work-related injury.  In this connection, there are of record varying histories and conflicting medical opinions.  

In this connection, diagnoses or opinions which are based on a history provided by a veteran means that such conclusions "can be no better than the facts alleged by the appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  However, in this case the opinions of record have been based on a review of the evidence, including the favorable opinion of Dr. Doers.  The probative value of a medical opinion comes from its reasoning, and a failure to provide a rationale for an opinion goes to its weight or credibility.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2004); Herandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Addressing first the VA Persian Gulf War Registry examination in February 2010, at that examination it was reported that a history by the Veteran in September 2004 suggested that the 1989 ACDUTRA injury had completely resolved.  On the other hand, it was also noted that despite a normal back examination in 1998, the Veteran had at that time complained of continued low back pain.  That examination, in February 2010, noted that there had not been continuous treatment following the 1989 injury.  However, continuous treatment is not required; rather, continuity of symptomatology is the decisive factor.  The examiner in February 2010 concluded that the Veteran had had intermittent flare-ups after his 1989 back strain but that the current symptoms of failed back syndrome, i.e., IVDS, were less likely as not related to that injury.  

The VA fibromyalgia and Gulf War examinations in March 2013 concluded that the Veteran had failed back syndrome and did not have fibromyalgia or chronic fatigue syndrome and, as such, add little of medical value to assist the Board in reaching its determination.  However, the VA examiner in September 2013 went into great detail in finding that the Veteran's current right lumbar radiculopathy was less likely as not due to the 1989 ACDUTRA injury.  On the other hand, that examiner observed that in January 1992, two and a half years after the 1989 injury, the Veteran still complained of recurrent low back pain and rendered a diagnosis of lumbar myositis, indicating that the 1989 injury was only muscular in nature.  That examiner also noted that an examination in 1998 had been normal; however, the September 2013 examiner failed to mention that at that time, i.e., in 1998, the Veteran had still complained of back pain.  This is of significance because this was a time approximately nine (9) years after the 1989 ACDUTRA injury.  In view of this, and the 1992 diagnosis of lumbar myositis, little credence can be given to the history, as noted at the February 2010 VA Persian Gulf War Registry examination, that in 2004 it was indicated that the inservice injury had "completely" resolved.  

Moreover, the September 2013 VA examiner relied, as had the February 2010 examiner, upon a history of the Veteran's lack of documentation of treatment for low back disability from 1994 to 2003.  Again, the Board must note that continuous treatment is not required; rather, continuity of symptomatology is the decisive factor.  Given this, the Board finds that the September 2013 VA examiner's statement that the somewhat favorable opinion of Dr. Doer was not valid, is not of such probative weight as to outweigh the opinion of Dr. Doer which was that there was no question that, in light of having had back pain for several years after the 1989 ACDUTRA, the Veteran had low back disability from that injury and, as such, it constituted some component of the current low back disability.  

On the other hand, even Dr. Doer does not attempt to suggest that the greatest part of the Veteran's current low back disability is his failed back syndrome with its manifesations of IVDS, including radiculopathy.  Rather, the several VA opinions are unrefuted in this regard and demonstrate that the failed back syndrome with its manifestations of IVDS, including radiculopathy are unrelated to the 2004 postservice work-related low back injury.  

Accordingly, the Board finds that service connection for lumbar degenerative disc disease is not warranted but that with the favorable resolution of doubt in favor of the appellant that service connection is warranted for residuals of a low back strain.  


ORDER

Service connection for chronic residuals of a low back strain, other than lumbar degenerative disc disease, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


